Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on August 31, 2022 and amendment after final filed August 31, 2022 has been entered.  Claims 1-116, 119-121, 128-130 were canceled previously and claims 117-118, 122-127, 131-135 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 117-118, 122-127, 131-135 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 117-118, 122-123, 125-127, 131-132, and 134-135  under 35 U.S.C. 103 as being unpatentable over Sparks (USPN 6514523, cited previously) in view of  Dasseux (USPN 6,004,925, cited previously), Dasseux*(WO199917740 A1, cited previously)  and Zhang (Small 2010, 6, No. 3, 430–437, cited previously) is withdrawn in view of unexpected results filed in the declaration filed August 31, 2022.


The rejection of claims 117-118, 122-127 and 131-135 under 35 U.S.C. 103 as being unpatentable over Sparks (US6514523, cited previously) in view of  Dasseux (US 6,004,925, cited previously), Dasseux*(WO199017740 A1, cited previously)  and Zhang (small 2010, 6, No. 3, 430–437, cited previously) as applied to Claims 117-118, 122-123, 125-127, 131-132, and 134-135  above, in further view of Ackermann (EP2673296 B1, cited previously) is withdrawn in view of unexpected results filed in the declaration filed August 31, 2022.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed August 31, 2022 is sufficient to overcome the rejection of claims 117-118, 122-123, 125-127, 131-132, and 134-135  under 35 U.S.C. 103 as being unpatentable over Sparks (USPN 6514523, cited previously) in view of  Dasseux (USPN 6,004,925, cited previously), Dasseux*(WO199917740 A1, cited previously)  and Zhang (Small 2010, 6, No. 3, 430–437, cited previously) based upon unexpected results.  In particular, Applicants showed a smaller size and lower PDI in the sHDL nanoparticles with SEQ ID NO:4 as compared to other mimetics (declaration, Figure 13 A and Applicants explanation on page 6 of declaration).  This unexpected result is strengthened by the unpredictability of using other ApoAI mimetic peptides and forming/or not forming the nanoparticles.


Maintained Objections
Claim 124 is objected to for the following informality:  it is noted that in multiple instances the markush language is improper throughout claim 124.  For example, the limitation “wherein the angiotensin-converting enzyme (ACE) inhibitor is selected from benazepril, enalapril, Lisinopril, perindopril, and Ramipril…” should be replaced with - wherein the angiotensin-converting enzyme (ACE) inhibitor is selected from the group consisting of benazepril, enalapril, Lisinopril, perindopril, and Ramipril…”  In each instant in the claim, the markush group should be amended to claim “the group consisting of” in all instances.

Claim 133 is objected to for the following informality:  it is noted that in multiple instances the markush language is improper throughout claim 133.  For example, the limitation “wherein the angiotensin-converting enzyme (ACE) inhibitor is selected from benazepril, enalapril, Lisinopril, perindopril, and Ramipril…” should be replaced with - wherein the angiotensin-converting enzyme (ACE) inhibitor is selected from the group consisting of benazepril, enalapril, Lisinopril, perindopril, and Ramipril…”  In each instant in the claim, the markush group should be amended to claim “the group consisting of” in all instances.

Response to Applicant’s Arguments
Applicants have failed to address the objections above and thus, the objections are maintained.  

Maintained/Revised Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 117-118, 122, 125-127, 131, 134-135 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 11219673 (Application No.15561374) in view of Sparks (US6514523, cited previously).
The instant application claims “A composition comprising a synthetic HDL - therapeutic agent nanoparticle (sHDL-TA), wherein the sHDL comprises at least one HDL apolipoprotein mimetic and at least one phospholipid, wherein the therapeutic agent is between 0.01 - 20% by weight of the sHDL-TA, wherein the sHDL is between 80-99.99% by weight of the sHDL-TA” (see claim 117).  The instant application further claims wherein the Apolipoprotein is SEQ ID NO:4 (claim 117); wherein the lipid is phosphatidylcholine (claim 122); wherein the therapeutic is one found in instant claims 123-124, 132-133; wherein the particle size is 6-20 nm (claims 125 and 134); and an imaging agent (claim 126 and 135).
US Patent No. ‘673 claims a sHDL nanoparticle comprising Apo A-I and phosphatidylcholine (see claim 1) and wherein the Apo A-I is SEQ ID NO:4 which is identical to instant SEQ ID NO:4.  US Patent NO. ‘673 further claims inclusion of a neo-antigenic peptide which meets the limitations of a therapeutic (see claim 2) and discloses the sHDL comprising an imaging agent (See paragraphs 0130 and 0271-0272).
US Patent NO:’673 doesn’t specifically claim (i) the concentrations of the therapeutic in the composition and (ii) inclusion of an imaging agent.
However, Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent. 
It would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.  Furthermore, it would have been obvious before the invention to add an imaging agent to the sHDL nanoparticle of US Patent NO. ‘673 to visualize intracellular delivery of the particle to determine effectiveness of the particle.  There is a reasonable expectation of success given that imaging labels including radionuclides are commonly used to track the delivery of the sHDL.  
Instant claims 117-118, 122, 125-127, 131, 134-135 are obvious over claims 1-7 of US Patent No. ‘673 in view of Sparks (US6514523, cited previously).
Response to Applicant’s Arguments
Applicants states “The applicants request the double patenting rejections be held in abeyance until the identification of allowable subject matter”.
Given Applicant’s request that the double patenting rejection be held in abeyance, and lack of arguments, Claims 117-118, 122, 125-127, 131, 134-135 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. ‘673 in view of Sparks (US6514523, cited previously).

Claims 117-118, 122, 125-127, 131, 134-135 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Co-pending 17/501576 in view of Sparks (US6514523, cited previously).  The claims of Co-pending 17/501576 were available after the mailing of the previous office action.
The instant application claims “A composition comprising a synthetic HDL - therapeutic agent nanoparticle (sHDL-TA), wherein the sHDL comprises at least one HDL apolipoprotein mimetic and at least one phospholipid, wherein the therapeutic agent is between 0.01 - 20% by weight of the sHDL-TA, wherein the sHDL is between 80-99.99% by weight of the sHDL-TA” (see claim 117).  The instant application further claims wherein the Apolipoprotein is SEQ ID NO:4 (claim 117); wherein the lipid is phosphatidylcholine (claim 122); wherein the therapeutic is one found in instant claims 123-124, 132-133; wherein the particle size is 6-20 nm (claims 125 and 134); and an imaging agent (claim 126 and 135).
Co-pending Application 17/501576 claims a sHDL nanoparticle comprising Apo A-I and a phosphatidylcholine (see claim 1) and wherein the Apo A-I is SEQ ID NO:4 which is identical to instant SEQ ID NO:4.  Co-pending Application 17/501576 further claims inclusion of an antigen or an siRNA which meets the limitations of a therapeutic (see claims 2-6) and discloses the sHDL comprising an imaging agent (See paragraphs 0029-0030).
Co-pending Application 17/501576 doesn’t specifically claim (i) the concentrations of the therapeutic in the composition and (ii) inclusion of an imaging agent.
However, Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent. 
It would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.  Furthermore, it would have been obvious before the invention to add an imaging agent to the sHDL nanoparticle of Co-pending Application 17/501576 to visualize intracellular delivery of the particle to determine effectiveness of the particle.  There is a reasonable expectation of success given that imaging labels including radionuclides are commonly used to track the delivery of the sHDL.  
Instant claims 117-118, 122, 125-127, 131, 134-135 are obvious over claims 1-9 Co-pending Application 17/501576 in view of Sparks (US6514523, cited previously).
This is a provisional nonstatutory double patenting rejection.

Response to Applicant’s Arguments
Applicants states “The applicants request the double patenting rejections be held in abeyance until the identification of allowable subject matter”.
Given Applicant’s request that the double patenting rejection be held in abeyance, and lack of arguments, Claims 117-118, 122, 125-127, 131, 134-135 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Co-pending 17/501576 in view of Sparks (US6514523, cited previously).

Claims 117-118, 122, 125-127, 131, 134-135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 13-89 of Co-pending 17/628418 in view of Sparks (US6514523, cited previously).  The claims of Co-pending 17/628418 were available after the mailing of the previous office action.
The instant application claims “A composition comprising a synthetic HDL - therapeutic agent nanoparticle (sHDL-TA), wherein the sHDL comprises at least one HDL apolipoprotein mimetic and at least one phospholipid, wherein the therapeutic agent is between 0.01 - 20% by weight of the sHDL-TA, wherein the sHDL is between 80-99.99% by weight of the sHDL-TA” (see claim 117).  The instant application further claims wherein the Apolipoprotein is SEQ ID NO:4 (claim 117); wherein the lipid is phosphatidylcholine (claim 122); wherein the therapeutic is one found in instant claims 123-124, 132-133; wherein the particle size is 6-20 nm (claims 125 and 134); and an imaging agent (claim 126 and 135).
Co-pending 17/628418 claims a composition comprising an sHDL nanoparticle associated with a plurality of tolerogenic antigens in such a manner that the resulting composition is capable of facilitating strong immune tolerance to antigens associated with an autoimmune disease upon administration to a subject, wherein the sHDL nanoparticle comprises a mixture of at least one phospholipid and at least one HDL apolipoprotein or apolipoprotein mimetic (claim 1); and wherein the Apo A-I is SEQ ID NO:4 which is identical to instant SEQ ID NO:4 (claim 4).  Co-pending Application 17/628418 further claims inclusion of an antigen to facilitate immune tolerance which meets the limitations of a therapeutic (see claims 1 and 7) 
Co-pending Application 17/628418 doesn’t specifically claim (i) the concentrations of the therapeutic in the composition and (ii) inclusion of an imaging agent.
However, Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent. 
It would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.  Furthermore, it would have been obvious before the invention to add an imaging agent to the sHDL nanoparticle of Co-pending Application 17/628418 to visualize intracellular delivery of the particle to determine effectiveness of the particle.  There is a reasonable expectation of success given that imaging labels including radionuclides are commonly used to track the delivery of the sHDL.  
Instant claims 117-118, 122, 125-127, 131, 134-135 are obvious over claims 1, 4-8, 13-89 Co-pending Application 17/628418 in view of Sparks (US6514523, cited previously).
This is a provisional nonstatutory double patenting rejection.
Response to Applicant’s Arguments
Applicants states “The applicants request the double patenting rejections be held in abeyance until the identification of allowable subject matter”.
Given Applicant’s request that the double patenting rejection be held in abeyance, and lack of arguments, Claims 117-118, 122, 125-127, 131, 134-135 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 13-89 of Co-pending 17/628418 in view of Sparks (US6514523, cited previously).  

New Objection
	Claims 118, 122-125, 127, 131-135 are all objected to for the following informality: claims 118, 122-125, 127, 131-135 have a "C" that should be "c” in line 1 when referencing the claim from which they depend.  Applicant should amend the claims and replace the “C" with  "c”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654